 1325 NLRB No. 1821See New Horizons for the Retarded, 283 NLRB 1173 (1987).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Drywall Tech, Inc. and Boston District Council ofCarpenters. Case 1±CA±33373June 30, 1998SUPPLEMENTAL DECISION AND ORDERBYMEMBERSLIEBMAN, HURTGEN, ANDBRAMEOn April 17, 1996, the National Labor RelationsBoard issued an unpublished Order adopting, in the ab-
sence of exceptions, the decision of the administrative
law judge ordering the Respondent, Drywall Tech,
Inc., to make whole Paul Lima for any loss of earnings
and other benefits suffered as a result of his discharge
in violation of the National Labor Relations Act. On
September 10, 1996, the United States Court of Ap-
peals for the First Circuit, in Case No. 96±1909, en-
tered a judgment enforcing the Board's Order.A controversy having arisen over the amount ofbackpay due the discriminatee, on March 20, 1998, the
Acting Regional Director for Region 1 issued a com-
pliance specification and notice of hearing alleging the
amount due under the Board's Order, and notifying the
Respondent that it should file a timely answer comply-
ing with the Board's Rules and Regulations. Although
properly served with a copy of the compliance speci-
fication, the Respondent failed to file an answer.By letter dated April 23, 1998, the counsel for theActing General Counsel advised the Respondent that
no answer to the compliance specification had been re-
ceived and that unless an appropriate answer was filed
by May 7, 1998, summary judgment would be sought.
The Respondent filed no answer.On June 2, 1998, the Acting General Counsel filedwith the Board a Motion for Summary Judgment, with
exhibits attached. On June 3, 1998, the Board issued
an order transferring the proceeding to the Board and
a Notice to Show Cause why the motion should not be
granted. The Respondent again filed no response. The
allegations in the motion and in the compliance speci-fication are therefore undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board's Rules and Regula-tions provides that the Respondent shall file an answer
within 21 days from service of a compliance specifica-tion. Section 102.56(c) of the Board's Rules and Regu-lations states:If the respondent fails to file any answer to thespecification within the time prescribed by this
section, the Board may, either with or without
taking evidence in support of the allegations of
the specification and without further notice to the
respondent, find the specification to be true and
enter such order as may be appropriate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, de-
spite having been advised of the filing requirements,
has failed to file an answer to the compliance speci-
fication. In the absence of good cause for the Respond-
ent's failure to file an answer, we deem the allegations
in the compliance specification to be admitted as true,
and grant the Acting General Counsel's Motion for
Summary Judgment. Accordingly, we conclude that the
net backpay due the discriminatee is as stated in the
compliance specification and we will order payment by
the Respondent of those amounts to the discriminatee,
plus interest accrued on those amounts to the date of
payment.ORDERThe National Labor Relations Board orders that theRespondent, Drywall Tech, Inc., Westport, Massachu-
setts, its officers, agents, successors, and assigns, shall
make whole Paul Lima by paying him $5,400.50, plus
interest accrued through February 28, 1998, in the
amount of $986.57, for a total of $6,387.07, plus addi-
tional interest1accrued to the date of payment, andminus tax withholdings required by Federal and state
laws.Dated, Washington, D.C.June 30, 1998
llllllllllllllllllWilma B. Liebman, Member
llllllllllllllllllPeter J. Hurtgen, Member
llllllllllllllllllJ. Robert Brame III, Member
(SEAL)NATIONALLABORRELATIONSBOARD